THREADGILL, Judge.
The appellant challenges his convictions and sentences for possession of cannabis and purchase of cannabis. We affirm the convictions without discussion, but remand for certain costs to be stricken.
We affirm the statutorily mandated costs of $250.00, which were properly imposed pursuant to sections 27.3455 and 960.20, Florida Statutes (1993). We strike, however, the remaining costs imposed. In Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994), we held that costs of prosecution imposed pursuant to section 939.01, Florida Statutes must be proven by the state with consideration given to the defendant’s financial resources. We also held that discretionary costs, such as those for the court improvement fund and the drug education fund, cannot be imposed unless the defendant is given notice and an opportunity to be heard and the record recites the statutory authority for their imposition. 635 So.2d at 1033. Those procedures were not followed here.
We therefore affirm the convictions, but strike the costs of prosecution and discretionary costs. On remand the state may seek to reimpose the stricken costs consistent with the requirements of Sutton.
FRANK, C.J., and FULMER, J., concur.